SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1207
KA 11-01866
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RAYSHAWN JOHNSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (MARIA MALDONADO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered May 27, 2011. The judgment
convicted defendant, upon his plea of guilty, of attempted robbery in
the first degree, criminal possession of a weapon in the third degree
and attempted criminal possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, attempted robbery in the first
degree (Penal Law §§ 110.00, 160.15 [3]). We reject defendant’s
contention that the showup identification procedures were unduly
suggestive. The suppression court found that defendant was not in
handcuffs at the time of the showup identification procedures, and we
see no basis to disturb the court’s findings (see generally People v
Prochilo, 41 NY2d 759, 761). In any event, as Supreme Court further
concluded, the showup identification procedures were not rendered
unduly suggestive even if defendant was in handcuffs and in the
presence of uniformed police officers (see People v Santiago, 83 AD3d
1471, 1471, lv denied 17 NY3d 800; People v Davis, 48 AD3d 1120, 1122,
lv denied 10 NY3d 957). The showup identification procedures were
conducted in geographic and temporal proximity to the crime, and the
procedures used were not unduly suggestive (see People v Brisco, 99
NY2d 596, 597; People v Williams, 118 AD3d 1478, 1479). Contrary to
defendant’s further contention, the sentence is not unduly harsh or
severe.



Entered:    November 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court